IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          August 7, 2008

                                       No. 07-60400                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,
v.

ANTHONY CABANISS,

                                                  Defendant–Appellant.



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:05-CR-80-1


Before JOLLY, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Anthony Cabaniss pled guilty to conspiracy to possess marijuana with
intent to distribute, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(C),
but reserved the right to appeal the district court’s denial of three motions to
suppress. We affirm.
                                              I
       Captain Palmer of the Mississippi Bureau of Narcotics received a tip from
a confidential informant that Jeremy Emerson was dealing marijuana and


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-60400

storing marijuana in a camper on a relative’s property. The informant further
stated that Emerson’s supplier, Cabaniss, was soon going to deliver drugs in a
white truck with Oklahoma license plates. Palmer commenced surveillance of
Emerson’s apartment, and a truck matching this description soon arrived.
      After the truck left, Palmer alerted Mississippi Highway Patrol Trooper
George that a white truck with Oklahoma plates was in the area and was
suspected of transporting marijuana. Palmer instructed George to stop the truck
if it violated any traffic laws. George spotted the truck and initiated a stop for
the stated purpose of issuing a citation for traveling 70 miles per hour in a 55
mile-per-hour zone. George noticed that the driver, Cabaniss, smelled of alcohol.
George did not have a portable intoxylizer test with him, and because it was
raining, George could not administer a field sobriety test. He decided to take
Cabaniss to the police station for an intoxylizer test.
      Because neither of Cabaniss’s passengers had driver’s licenses, George
called for the truck to be towed. A tow truck arrived and transported the truck
to a nearby service station. While at the station, two officers brought drug-
sniffing dogs to test the truck, and a third officer performed an inventory
search—all without a search warrant. The inventory search revealed a small
amount of marijuana in the truck’s cab.
      Meanwhile at the sheriff’s office, Cabaniss passed the intoxylizer test. But
when Palmer began asking Cabaniss about his affairs that day, Cabaniss
provided some responses that were inconsistent and suspicious, and others that
corroborated information a confidential informant had given Palmer about
Cabaniss. Palmer secured and executed a search warrant for Emerson’s camper.
The search uncovered approximately 35 pounds of marijuana. Four days later,
officers received a confidential tip that additional drugs were located in
Cabaniss’s impounded truck. They performed a warrantless search and found
methamphetamine in a plastic container inside the truck’s breather.


                                        2
                                       No. 07-60400

      Cabaniss was charged with conspiracy to possess marijuana with intent
to distribute, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841 (b)(1)(C);
conspiracy to possess cocaine hydrochloride with intent to distribute, in violation
of 21 U.S.C. §§ 846, 841(a)(1), and (b)(1)(C); and possession of methamphetamine
with intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and 841 (b)(1)(A).
He filed three motions to suppress. The district court held a suppression hearing
and denied each motion. Thereafter, Cabaniss pled guilty to Count 1 but
reserved the right to appeal the denial of his suppression motions. The district
court sentenced Cabaniss to 84 months’ imprisonment and three years’
supervised release. Cabaniss pursues this appeal, claiming that the district
court erred in denying his suppression motions.


                                             II
      Cabaniss’s motions to suppress related to three allegedly unconstitutional
acts by the police.         The first motion claimed that the initial stop was
unconstitutional.        Cabaniss argued in the second motion that he was
unconstitutionally detained after the stop.            In the third motion, Cabaniss
claimed that the second truck search was unconstitutional. For the first and
second motions, Cabaniss claims the district court should have suppressed three
pieces of evidence: (1) the small amount of marijuana found in the cab of his
truck, (2) the methamphetamine found in the breather of his truck, and (3) the
approximately 35 pounds of marijuana found in Emerson’s camper. For the
third motion, he argues that the court should have suppressed only the drugs
found in his truck.
      When a district court denies a motion to suppress evidence, we review its
factual findings for clear error and its conclusions of law de novo.1 We may



      1
          See United States v. Muniz-Melchor, 894 F.2d 1430, 1433-34 (5th Cir. 1990).

                                              3
                                         No. 07-60400

correct an error unless it is harmless.2 “‘In the context of suppression of
evidence, the test for harmless error is whether the trier of fact would have
found the defendant guilty beyond a reasonable doubt if the evidence had been
suppressed.’”3
       The count to which Cabaniss pled guilty only involved the 35 pounds of
marijuana found in Emerson’s camper. If the district court had suppressed the
other drugs, Cabaniss’s guilty plea and the marijuana found in the camper
would have demonstrated his guilt on Count 1 beyond a reasonable doubt. Thus,
any error in failing to suppress the other drugs was harmless. We therefore
affirm the district court with regard to that evidence.
       Furthermore, assuming for the sake of argument that Cabaniss’s stop and
detention were unconstitutional, Cabaniss inadequately briefed his claim that,
as a result, the district court should have suppressed the marijuana found in
Emerson’s camper. Cabaniss conceded at oral argument that he lacks standing
to challenge the camper search. His only complaint is that “Captain Jeff
Palmer . . . made the facts surrounding the initial stop and the information
gained there-from a major portion” of the affidavit he used to secure the search
warrant for the camper. Cabaniss does not cite any law or facts to support this
claim. It is therefore waived.4
       Even if we were to consider this argument, our case law and the record do
not support Cabaniss’s suppression argument. Under our “independent source”
jurisprudence, a lawful search supported by a warrant is deemed to result from
a source independent of a prior Fourth Amendment violation if (1) the police

       2
           See FED. R. CRIM. P. 52(a).
       3
        United States v. Willingham, 310 F.3d 367, 372 (5th Cir. 2002) (quoting United States
v. Aucoin, 964 F.2d 1492, 1499 (5th Cir. 1992) (internal quotation marks and alterations
omitted)).
       4
         See FED. R. APP. P. 28(a)(9)(A) (stating that the appellant’s brief must contain
“citations to the authorities . . . on which the appellant relies”).

                                              4
                                         No. 07-60400

would have sought a warrant even without the violation, and (2) the warrant
would have been supported by probable cause if the supporting affidavit had not
contained information obtained from the prior violation.5 The search warrant
was primarily supported by a confidential informant’s tip that Emerson was
storing drugs in the camper. The tip predated the allegedly unconstitutional
seizure and detention. The affidavit used to obtain the warrant indicated that
the informant had been reliable in the past and explained that the police had
corroborated numerous details of this particular tip apart from any fruit of the
allegedly unconstitutional seizure and detention. Hence, even if we were to
reach this issue, we would conclude that the search was based on an
independent source.
                                     *        *         *
      Cabaniss’s conviction is AFFIRMED.




      5
          See United States v. Runyan, 290 F.3d 223, 235 (5th Cir. 2002).

                                              5